Citation Nr: 0937859	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 2, 2002, for 
the grant of service connection for lung cancer for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran had verified active duty service for a period of 
20 years, 2 months, and 12 days, to include unverified 
service reported from April 1948 to May 1955, from February 
1956 to February 1959, and from March 1959 to March 1969.  He 
died in August 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which granted 
entitlement to service connection for metastatic carcinoma of 
the lung, status post right lower lobectomy, and assigned a 
disability rating of 100 percent, effective May 2, 2002, for 
the purposes of accrued benefits.  The Veteran's surviving 
spouse now appeals the assignment of the May 2, 2002, 
effective date.  

In her February 2006 substantive appeal, the appellant 
checked the box indicating that she wanted a Board hearing 
before a Veterans Law Judge at the RO; however, she 
specifically stated that she did not, in fact, want a hearing 
as she is disabled.  Therefore, the Board may proceed with a 
decision without prejudice to the appellant in this regard.

The Board notes that in an August 2009 written brief 
presentation, the appellant's accredited service 
representative raises an alternate theory of entitlement to 
service connection for lung cancer, to include under the 
provisions of 38 U.S.C.A. § 1151.
However, service connection is already in effect for lung 
cancer for the purposes of accrued benefits, and the 
appellant has already been awarded service connection for the 
cause of the Veteran's death due to lung cancer.  Therefore, 
as service connection for lung cancer is already established, 
both for the purposes of accrued benefits and for the cause 
of the Veteran's death, consideration of entitlement to 
service connection under an alternate theory of entitlement 
could serve no useful purpose as it would not result in any 
greater monetary benefit to the appellant. 


FINDINGS OF FACT

1.  An April 2000 rating decision denied the Veteran's claim 
for service connection for bronchitis, claimed as a lung 
condition.  The Veteran was notified of this determination, 
did not appeal, and that decision became final.   

2.  The Veteran's claim of entitlement to service connection 
for lung cancer was received by VA on May 2, 2002.

3.  After the prior final denial of the claim for service 
connection of a lung condition, there was no communication or 
action by the Veteran indicating an intent to apply for 
service connection for lung cancer prior to May 2, 2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 2, 2002, for 
the grant of service connection for lung cancer for accrued 
benefits purposes have not been met.  38 U.S.C.A. §§ 5101, 
5110, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 
3.1000 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in September 2002 and March 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
provide notice to the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, 
the AOJ notified the appellant of information and evidence 
necessary to substantiate her claims for Dependency and 
Indemnity Compensation (DIC), to include accrued benefits.  
This notice also described information and evidence that VA 
would seek to provide, and information and evidence that the 
appellant was expected to provide.  Thereafter, in a rating 
decision issued in April 2005, service connection for lung 
cancer for the purposes of accrued benefits was granted as 
100 percent disabling effective May 2, 2002.  Following the 
issuance of the rating decision, the appellant entered a 
notice of disagreement with the propriety of the assigned 
effective date.  

The Board observes that a claim for an earlier effective date 
for the grant of service connection, to include as for 
purposes of accrued benefits, is a downstream issue from the 
original award of such benefit.  Grantham v. Brown, 114 F.3d 
1156 (1997).  VA's General Counsel has held that no notice is 
required for such downstream issues pursuant to the Veteran's 
Claims Assistance Act.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Court of Appeals for 
Veterans Claims has held that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, 
§ 5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  As such, no additional 38 U.S.C.A. § 5103(a) notice 
is required because the purpose that the notice is intended 
to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir.  2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Relevant to the duty to assist, as will be discussed in full 
below, the appellant has been assigned the earliest possible 
effective date under VA regulations, namely the date of 
receipt of the application for service connection for lung 
cancer, regardless of whether this informal application is 
considered an original claim for lung cancer or an 
application to reopen the previously denied claim for service 
connection of a lung condition, adjudicated as bronchitis.  
As such, all of the pertinent information and evidence 
necessary for consideration by the Board is already contained 
within the claims file.  There is no outstanding information 
or evidence that would help substantiate the appellant's 
claim for an earlier effective date for service connection.  
VA's General Counsel has held that in cases where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  Thus, although the Board acknowledges 
the appellant's representative's request for a remand to 
search for potential missing service treatment records, 
Social Security Administration (SSA) records, and additional 
VA treatment records, further development in these areas 
could serve no useful purpose.  Therefore, VA has fully 
satisfied the duty to assist.

In sum, due to the circumstances of this case, additional 
efforts to assist or notify the appellant would serve no 
useful purpose.  See Soyini v.  Derwinski, 1 Vet. App. 540, 
546 (1991) (stating strict adherence to requirements of the 
law does not dictate an unquestioning,  blind adherence in 
the face of overwhelming evidence in  support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown,  6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant, at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceeding.  Therefore, the Board 
may proceed to the merits of this claim without prejudice to 
the appellant. 


 Effective Date of Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which a 
veteran was entitled at the time of his death under existing 
ratings or based upon evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

Accrued benefits may only be awarded on the basis of the 
evidence in the file at the veteran's date of death.  See 38 
C.F.R. § 3.1000(a).  "Evidence in the file at date of death"  
means evidence in VA's possession on or before the date of 
the veteran's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4). 

In the present case, there were no pending claims for service 
connection at the time of the Veteran's death.  Instead, a 
rating decision issued shortly before the Veteran's death in 
August 2002 denied service connection for lung cancer, 
claimed as a result of smoking cigarettes during service.  
After the Veteran's death, the appellant filed a claim for 
DIC, to include accrued benefits, seeking service connection 
for lung cancer on the basis of exposure to herbicides while 
stationed in the demilitarized zone in Korea.  

On this basis, service connection for lung cancer, for the 
purposes of accrued benefits, was granted by a rating 
decision issued in April 2005.  An effective date of May 2, 
2002, was established based upon the date of receipt of the 
Veteran's claim for service connection for lung cancer.  The 
appellant filed a timely appeal with respect to the effective 
date.  In essence, she argues that the Veteran had cancer 
since 1993 and was determined to be totally disabled by the 
SSA since 1995.  See Notice of disagreement, August 2005.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (emphasis added).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).   

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a claim to its optimum.  Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty 
requires VA to "determine all potential claims raised by the 
evidence, applying all relevant laws and regulations," 
Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and 
extends to giving a sympathetic reading to all pro se 
pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200. 

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999). 

In this case, the record reflects that the Veteran was 
ultimately diagnosed with lung cancer on the basis of a CT 
(computed tomography) scan-guided biopsy conducted by VA on 
January 31, 2002.  The biopsy results were initially 
inconclusive, but highly suspicious for adenocarcinoma.  The 
suspicions of cancer were confirmed upon surgical examination 
and a right lower lobe mass was removed in April 2002.  While 
this may establish that the Veteran's service-connected lung 
cancer was in existence on or before January 31, 2002, VA 
regulations establish that when a claim is filed more than 
one year after the Veteran's discharge from service, the 
effective date for a grant of service connection cannot be 
earlier than the date of receipt of the claim.  38 C.F.R. § 
3.400.  

Thus, at the time of the Veteran's death, the earliest 
diagnosis that formed the basis of his claim was dated in 
January 2002, but the Board can find no informal claim dated 
earlier than May 2, 2002, that sought service connection for 
lung cancer.  38 C.F.R. § 3.155.  Furthermore, even if the 
Veteran's claim for service connection for lung cancer is 
considered as a claim to reopen the previously denied claim 
for service connection of a lung condition, diagnosed as 
bronchitis, the earliest possible  effective date of service 
connection for a reopened claim is still the date that such 
an application to reopen is received.  See Sears v. 
Prinicipi, 349 F.3d 1326 (Fed. Cir. 2003).  Accordingly, the 
Board finds that, under the law, there is no basis to assign 
an effective date earlier than May 2, 2002, for the grant of 
service connection for lung cancer.  To this end, the dates 
argued by the appellant, specifically, the date that she 
asserts the Veteran was first diagnosed with cancer, and the 
date at which SSA considered the Veteran to be totally 
disabled, have no bearing on the effective date for service 
connection for accrued benefits purposes.  

Moreover, there is no indication that the Veteran submitted 
an application to reopen the previously denied claim between 
the April 2000 rating decision and the RO's receipt of the 
May 2002 claim.  No correspondence was received from the 
Veteran during this time period, let alone any correspondence 
that indicated intent to apply for service connection for 
lung cancer, and the appellant does not contend otherwise.  
Accordingly, the claim for entitlement to an effective date 
prior to May 2, 2002, must be denied. 

As an aside, the Board also finds it important to note that 
the appellant appears to contend that she is entitled to 
receipt of accrued benefits after the date of the Veteran's 
death, possibly until March 25, 2005.  See Appellant's 
undated personal letter received in conjunction with VA Form 
9.  However, accrued benefits are, by definition, only those 
benefits which remain due and unpaid upon the death of the 
beneficiary.  38 C.F.R. § 3.1000.  Therefore, entitlement to 
accrued benefits does not extend beyond the life of the 
Veteran.  See also 38 C.F.R. § 3.500(g).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to an earlier effective date.  As such, 
that doctrine is not applicable in the instant appeal and the 
claim must be denied.  


ORDER

An effective date prior to May 2, 2002, for the grant of 
service connection for lung cancer for accrued benefits 
purposes is denied.  


	
____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


